[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-11732          DECEMBER 14, 2011
                                        Non-Argument Calendar         JOHN LEY
                                      ________________________         CLERK

                               D.C. Docket No. 1:08-cr-20899-ASG-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Appellee,

                                               versus

MIGUEL ALMANZA,

llllllllllllllllllllllllllllllllllllllll                          Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (December 14, 2011)

Before EDMONDSON, WILSON, and KRAVITCH, Circuit Judges.

PER CURIAM:
       Miguel Almanza appeals his 151-month sentence, imposed after he pleaded

guilty to (1) conspiracy to commit health care fraud, in violation of 18 U.S.C.

§ 1349, and (2) making false claims against the United States, in violation of 18

U.S.C. § 287. On appeal, Almanza argues that the district court erroneously

dismissed his motion to clarify his sentence for lack of subject matter jurisdiction.1

       We review the district court’s dismissal for lack of subject matter

jurisdiction de novo. United States v. Stossel, 348 F.3d 1320, 1321 (11th Cir.

2003). A district court may not modify a term of imprisonment once it has been

imposed except (1) on motion of the Director of the Bureau of Prisons or (2) to the

extent permitted by Federal Rule of Criminal Procedure 35. 18 U.S.C.

§ 3582(c)(1). Rule 35 permits a defendant to move within fourteen days of

sentencing to correct his sentence for “arithmetical, technical, or other clear error.”

Fed. R. Crim. P. 35(a). The fourteen-day time requirement to file a Rule 35(a)

motion is a “jurisdictional restriction” on the district court’s power to grant relief.

United States v. Diaz-Clark, 292 F.3d 1310, 1317 (11th Cir. 2002).

       Here, there has been no motion by the Director of the Bureau of Prisons to

amend Almanza’s sentence. Although the district court finalized his sentence on


       1
          Almanza seeks to amend his sentence because the sentence imposed differed from the
district judge’s oral pronouncement. Because we find that the district court properly dismissed
for lack of subject matter jurisdiction, we do not address the merits of his claim.

                                                2
April 26, 2010, Almanza did not file a motion for clarification until March 17,

2011—over three hundred days past the deadline. Because he did not file this

motion within the time required by Rule 35, we conclude that the district court

properly dismissed Almanza’s motion for lack of subject matter jurisdiction.

      AFFIRMED.




                                         3